Title: [June 1774]
From: Washington, George
To: 




June 1st. Went to Church & fasted all day.


   
   This service was pursuant to the resolution passed on 24 May for a day of fasting, humiliation, and prayer to symbolize Virginia’s solidarity with the people of Boston, and many of the Virginia parishes joined in the observance. In this service at Bruton Parish Church, Rev. Thomas Price, chaplain of the House of Burgesses, preached on the destruction of the city of Sodom, taking for his text the answer to Abraham’s question to the Lord:

“Wilt thou also destroy the righteous with the wicked?” And he answered, “I will not destroy it for ten’s sake” (gen., 18:23, 32; see also VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 1:103).



 


2. Dined at Mr. Charlton’s & came up to Colo. Bassets in the Afternoon.
 


3. At Colo. Bassetts all day in Compa. with Mr. Dandridge &ca.
   
   
   Probably Bartholomew Dandridge and his family.


 


4. Went up by Water with Mr. & Mrs. Bassett, Mrs. Dandridge & Mrs. Washington to the L[an]d bot. of Black in King & Queen. Returnd to Colo. Bassetts to Dinr.

   
   
   Douglas Southall Freeman gave the price paid to Black for these lands as £3,679 and attributed the figure given by Fitzpatrick of £6,375 to a typographical error (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:336; Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 2:129). The figures in GW’s ledgers show a payment of £3,679 sterling (entered also in Virginia currency as £4,875) and also a subsequent payment of £500 (Virginia currency), which totals £5,375 in Virginia currency (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 96). Hence Freeman gave only the first of two payments, and that in sterling, while Fitzpatrick figured the total of the two payments in Virginia currency but somehow gave it as £6,375 rather than £5,375, the price actually paid in Virginia currency.



 


5. At Colo. Bassetts all day.
 


6. Set [out] with him for Williamsburg. Dined at Richd. Charltons & Supped at Anderson’s.
 


7. Dined at Mrs. Dawson’s and Spent the Evening at the Raleigh.
 


8. Dined at the Raleigh, and Spent the Evening at Andersons.
 


9. Dined at the Raleigh and spent the Evening there also.
 


10. Dined at the Raleigh, & went to the Fire works.


   
   Fireworks were occasionally used to celebrate a public event, as in the “elegant set of fireworks . . . displayed in this city [Williamsburg] on the arrival of . . . Lady Dunmore” (Va. Gaz., R, 10 Mar. 1774; CARSON [2]Jane Carson. Colonial Virginians at Play. Williamsburg, Va., 1965., 200–203). They may also have been to commemorate the second anniversary of the burning of the British revenue cutter Gaspee.



 


11. Dined at Mrs. Dawsons & went up to Colo. Bassetts in the Afternoon.
 



12. At Colo. Bassetts all day.
 


13. Returned with him to Will[iamsbur]g. Dined at the Raleigh and Spent the Evening at Andersons.
 


14. Dined with the Council at Southalls and spent the Evening at Anderson’s.
 


15. Dined at Mrs. Dawson’s & Spent the Evening at the Capitol at a Meeting of the Society for promoting useful Kn[owledge].


   
   The Philosophical Society for the Advancement of Useful Knowledge was formed in May 1773 in Williamsburg (BEARJames A. Bear, Jr., ed. “Thomas Jefferson Account Books.” Vol. 1, 1767–75, typescript, University of Virginia Library. Charlottesville, Va., 122). This 1774 meeting, held “at the Capitol . . . at four o’Clock in the Afternoon,” was the first attended by GW, and he paid his dues of £1 (Va. Gaz., P&D, 9 June 1774; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 115). At this meeting the society voted a “pecuniary Reward, and Medal” to John Hobday, a local Virginian, “for his Model of a very ingenious and useful Machine for threshing out Wheat” (Va. Gaz., P&D, 16 June 1774). The society’s first president, the botanist John Clayton (1694–c.1773), of Gloucester County, having died, the amateur astronomer John Page (1743–1808), of Rosewell, was elected president (BERKELEY [1]Edmund and Dorothy Smith Berkeley. John Clayton: Pioneer of American Botany. Chapel Hill, N.C., 1963., 168). With the outbreak of the Revolution no more meetings were held, although as president Page remained active on behalf of the society into the 1780s (Va. Gaz., P, 16 May 1777; Page to Thomas Jefferson, 28 April 1785, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 8:119–20).



 


16. Dined at the Governors & Spent the Evening at Anderson’s.
 


17. Dined at Anderson’s and Spent the Evening there.
 


18. Dined at Mrs. Dawson’s and came up to Colo. Bassetts in the afternoon.
 


19. At Colo. Bassetts all day.
 


20. Set of from thence on my return home. Dined at Todds bridge & lodged at Hubbards.
 


21. Breakfasted at the Bolling green. Dind & lodged at Colo. Lewis’s in Fredericksburg.
 


22. Reachd home to a late Dinner, after Breakfasting at Aquia.


   
   GW breakfasted at the old Peyton’s ordinary on Aquia Creek, run since Mar. 1773 by Charles Tyler (Va. Gaz., R, 25 Mar. 1773).



 


23. At home all day. Alone.
 



   
24. Rid up to Alexandria and returnd in the Afternoon.
 


25. At home all day alone.
 


26. Went up to Church at Alexa. Returnd to Dinner.
 


27. At home all day. Mr. Custis came here to dinner.
 


28. I rid to the Plantation’s in the Neck and to the Muddy hole. Found Doctr. Rumney here upon my return who stayed all Night.
 


29. At home all day alone.
 


30. At home all day alone except Mr. Peake coming here in the Afternoon.
